Case: 18-10923    Date Filed: 09/14/2018   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10923
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:16-cv-22820-JAL


LIZANNE DEEGAN,

                                                            Plaintiff-Appellant,

                                    versus

HOMESTEAD POLICE DEPARTMENT,
ALEXANDER ROLLE,
ANTONIO AQUINO,
MARIE KENT,
CITY OF HOMESTEAD,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 14, 2018)

Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-10923     Date Filed: 09/14/2018   Page: 2 of 7


      Lizanne Deegan, a former sergeant of the Police Department for the City of

Homestead, appeals the dismissal in part and summary judgment in part against her

amended complaint that she was falsely arrested and maliciously prosecuted in

violation of federal and state law. 42 U.S.C. § 1983. Deegan was suspended,

indicted, and terminated for official misconduct, but after the dismissal of

Deegan’s indictment, she was reinstated to a position with a lesser rank and salary.

Deegan alleged that former investigators Antonio Aquino and Marie Kent

fabricated evidence against her during their criminal and internal affairs

investigations and that the City and its Chief of Police, Alexander Rolle, were

responsible for the officers’ unlawful conduct. After the district court dismissed

Deegan’s claims against the City and against Chief Rolle for failure to state a

claim, Officers Aquino and Kent moved for summary judgment. Deegan moved

for leave to file a second amended complaint against the City and Chief Rolle, but

the district court denied the motion. Later, the district court entered summary

judgment in favor of the officers. We affirm.

      We review de novo the dismissal of a complaint, St. George v. Pinellas Cty.,

285 F.3d 1334, 1337 (11th Cir. 2002),and a summary judgment, Cozzi v. City of

Birmingham, 892 F.3d 1288, 1293 (11th Cir. 2018) . We view the allegations in the

complaint in the light most favorable to the plaintiff and accept her well-pleaded

facts as true. St. George, 285 F.3d at 1337. Summary judgment is appropriate when


                                          2
               Case: 18-10923     Date Filed: 09/14/2018    Page: 3 of 7


there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a).

      The district court did not err by dismissing Deegan’s claim against Chief

Rolle for false arrest in violation of federal law. Deegan alleged that she had a

“falling out” with Chief Rolle that caused him to “develop[] a personal animosity

towards [her].” She also alleged that Officer Kent “brought in [Officer] Aquino to

assist in [the internal affairs] investigati[on] with Chief Rolle’s permission,” the

two officers “conducted a flawed and incomplete investigation and falsified the

result . . . to obtain an unjustified arrest warrant,” and Officer Aquino’s “affidavit

[for the warrant] contained numerous false allegations and material

misrepresentations and omissions.” And Deegan alleged that “Chief Rolle

authorized and approved [her] arrest.” But these allegations establish an unlawful

arrest by Officers Aquino and Kent, not Chief Rolle. See Kingsland v. City of

Miami, 382 F.3d 1220, 1232 (11th Cir. 2004) (making an arrest without a warrant

or probable cause and “falsifying evidence” violates the Fourth Amendment).

Because Chief Rolle did not personally participate in the investigation or in

preparing the affidavit, he could not be liable unless he caused the officers to act

unlawfully or he knowingly failed to thwart their unlawful conduct. See Keating v.

City of Miami, 598 F.3d 753, 762 (11th Cir. 2010).




                                           3
              Case: 18-10923     Date Filed: 09/14/2018    Page: 4 of 7


      Deegan failed to allege that Chief Rolle instructed the officers to falsify

evidence or that he knew they would do so. Nor did Deegan allege that Chief Rolle

ignored a widespread history of officers falsifying evidence against suspects or that

the unlawful conduct was attributable to a policy Chief Rolle instituted or to a

custom that he condoned. See Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir.

2003). Deegan failed to state a claim that Chief Rolle was liable for the allegedly

unlawful actions of his subordinates.

      The district court also did not err by dismissing Deegan’s claim against

Chief Rolle for malicious prosecution in violation of federal law. A police officer

is not the legal cause of a malicious prosecution when he is not “responsible for the

decision to prosecute, and . . . [did not] improperly influence[] the decision to

prosecute.” Eubanks v. Gerwen, 40 F.3d 1157, 1160–61 (11th Cir. 1994). Deegan

failed to allege that Chief Rolle made the decision to prosecute or convinced the

prosecutor to indict her.

      Deegan has abandoned any challenge that she could have made to the

dismissal of her claims against Chief Rolle under state law for false arrest and

malicious prosecution. “[T]he law is by now well settled in this Circuit that a legal

claim or argument that has not been briefed before the court is deemed abandoned

and its merits will not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385




                                           4
               Case: 18-10923     Date Filed: 09/14/2018     Page: 5 of 7


F.3d 1324, 1330 (11th Cir. 2004). Deegan makes no argument against the

dismissal of her claims against Chief Rolle under state law.

      Deegan also identifies no error in the dismissal of her claims against the

City. To impose liability on the municipality, Deegan had to establish that the City

established or ratified a custom or policy that caused Officers Aquino and Kent to

act unlawfully. See McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). But

the district court ruled that the City’s alleged “fail[ure] to take any action to limit

the [Chief’s] arbitrary policies” of “showing favoritism” and “of retaliation” did

not amount to a violation of her constitutional rights, and Deegan does not

challenge that ruling. See Access Now, 385 F.3d at 1330. She argues that the City

“may be liable to the extent that Chief Rolle” instituted a policy “to unlawfully

deny public records requests,” but we decline to consider a fact-intensive theory of

liability that Deegan never presented to the district court. See Blue Martini

Kendall, LLC v. Miami Dade Cty. Fla., 816 F.3d 1343, 1349 (11th Cir. 2016).

Deegan also has abandoned any challenge she could have made to the ruling that

she failed to state a claim against the City for inadequate supervision and training

of its police chief and internal affairs officers. See Access Now, 385 F.3d at 1330.

      The district court did not abuse its discretion by denying Deegan’s motion

for leave to file a second amended complaint against the City and Chief Rolle.

“District courts have unquestionable authority to control their own dockets” and


                                            5
               Case: 18-10923     Date Filed: 09/14/2018    Page: 6 of 7


enjoy “broad discretion in deciding how best to manage the cases before them.”

Smith v. Psychiatric Sols., Inc., 750 F.3d 1253, 1262 (11th Cir. 2014) (internal

quotation marks and citations omitted). Deegan filed her motion for leave to amend

two weeks after the district court dismissed her first amended complaint, more than

six months after the City and Chief Rolle moved for the dismissal, and more than

seven months after the deadline expired to file an amended complaint. See Reese v.

Herbert, 527 F.3d 1253, 1263 (11th Cir. 2008). Deegan also failed to establish

good cause to amend her complaint. See Fed. R. Civ. P. 16(b)(4). She does not

dispute that the findings she sought to include in her second amended complaint

were “allegations . . . available to her at the time she filed her first amended

complaint” and that her allegations “appear insufficient to state a claim against the

Chief or the City.” We cannot say it was an abuse of discretion when the district

court denied Deegan’s motion “to preserve [its] trial calendar and the orderly

administration of its docket” and as “too late and prejudicial.”

      Deegan also fails to identify any error in the decision to enter summary

judgment in favor of Officers Aquino and Kent and against her claims of false

arrest and malicious prosecution under federal and state law. Deegan argues that

the facts in the joint pretrial stipulation precluded summary judgment, but the

district court based its ruling on the statement of undisputed facts that the officers

submitted with their motion, as required by a local rule, see S.D. Fla. L. R. 56.1.


                                           6
               Case: 18-10923     Date Filed: 09/14/2018    Page: 7 of 7


That rule provides that “[a]ll material facts set forth in the movant’s statement . . .

will be deemed admitted unless controverted by the opposing party’s statement,

provided that the Court finds that the movant’s statement is supported by evidence

in the record.” S.D. Fla. L. R. 56.1(b). We “give[] great deference to [the] district

court’s interpretation of its local rules,” Clark v. Hous. Auth. of City of Alma, 971

F.2d 723, 727 (11th Cir. 1992), and because Deegan failed to file a “[s]tatement of

material facts . . . in opposition to [the officers’] motion for summary judgment,”

S.D. Fla. L. R. 56.1(a), we cannot say that the district court abused its discretion

when it “deemed admitted” the version of events in the officers’ statement of

undisputed facts. Deegan does not dispute, in the light of the facts in the officers’

statement, that they possessed probable cause to arrest her, which defeated her

claims of false arrest and malicious prosecution.

      We AFFIRM the judgment in favor of the City, Chief Rolle, and Officers

Aquino and Kent.




                                           7